 In the Matter of VAN RAALTE COMPANY,INC.andTExTmE Wor.KmOF AMERICA,C. I. O.Case No. 3-C-,653.Decided February29, 19.4.DECISIONANDORDERUpon complaint issued pursuant to charges duly filed by TextileWorkers Union of America, C. I. 0., herein called the Union, againstVan Raalte Company, Inc., Dunkirk, New York, herein called therespondent, a hearing was held before a Trial Examiner at Dunkirk,New York, on July 29 and 30,1943, in which the Board, the respond-ent, and the Union participated by their representatives.The Boardhas reviewed the rulings of the Trial Examiner made on motions andon objections to the admission of evidence and finds that no prejudicialerror was committed.The rulings are hereby affirmed.On September 16, 1943, the Trial Examiner issued his IntermediateReport, finding that the respondent had engaged in unfair laborpractices, within the meaning of Section 8 (1) of the Act.Exceptionsto the Intermediate Report were thereafter filed by the respondentand were considered by the Board. The Union has not excepted tothe findings and recommendations of the Trial Examiner.Oralargument was held before the Board at Washington, D. C., on No-vember 4, 1943. ' Upon consideration of the entire record, we herebyadopt the findings, conclusions, and recommendations of the TrialExaminer, a copy of whose report is attached hereto, except insofaras they are inconsistent with our findings and conclusions hereinafterset forth.The record is clear and we are convinced that, except as indicatedbelow, the respondent has engaged in the unfair labor practices foundby the Trial Examiner.The Union began its activities among therespondent's employees in January 1943, and on January 6 heldits first general meeting, at which pledge cards were distributed andsigned, an organizing committee was formed, and plans were madefor organizing the respondent's plant.During the week of January11, 1943, the Union, through its representative, asked the respondentfor a bargaining conference; and on January 18, having received no55 N. L. R. B., No. 27.146 VAN RAALTE COMPANY, INC.147reply to its request, it filed with the Board a petition for investiga-tion and certification of representatives.As a result of the proceed-ings so instituted, the Board, on February 26, 1943, issued a Decisionand Direction of Election,' in which it found that all productionand maintenance employees at the respondent's Dunkirk plant, ex-cluding employees-iii certain specified classifications, constituted anappropriate bargaining unit, and directed an election to determine-whether or not these employees desired to be represented by the Union.The election took place on March 16, 1943; and, after certain supple-mental proceedings, the Board, on, June '11, 1943, dismissed theUnion's petition for the reason that the Union had not been selected,by a majority of the employees.The Trial Examiner has found that, shortly after the Union meet-ing oft January 6, Forelady Martha Frankowski questioned AngelinePakulski, an employee in the glove department, regarding Pakulski'sparticipation in the meeting.We agree With the Trial Examiner'sresolution of the conflicting testimony in regard to this incident, andconfirm his finding thereon.Thereafter, on January 19, 1943, the respondent posted in its planta notice to its employees stating that they were free to join or not, tojoin a union as they chose, that their "employment and opportunitywith the Company" would not be affected by the fact that they. wereor,were not union members, and that they did not have to belongto a union to work for the respondent. There is also uncontradictedevidence in the record that, during the period of the Union's campaign,and particularly on the day preceding the election, the respondent in-structed its supervisory employees to observe a neutral attitude inunion matters.Nevertheless, we find, as did the Trial Examiner, thatwithin a- week before the election, Forelady Anna, Promenschenkeltold Carrie Michalski, an employee in the underwear department, thatif the Union,came,into the plant the respondent would move ,the milland that it was already packing,2 and that; on the day; before theelection,Mary May, an instructress in the glove department,3 aftertelling Irene Odebralski,, an employee, ; that, some of the girls wereangry with heri ,(May) for giving them,advice about voting, accusedOdebralski of, belonging to the Union,- made derogatory. remarks to1"Matter of_Van Raalte Company, Inc.,47 N L R. B. 1110."The Trial'Examiner'sfinding'as' to the statements made by'Promenschenkel wtis 'basedon the"testimony of Michalski, which v.as'denied by Promenschenkel.Although the TrialExaminer found Michalski's testimony on another point confused,the record affords Do,reason for doubting her veracity or the accuracy of'her recollection as to this incident,which reflects the same policy'on the part,of the respondent as they newspaper article dis'cussed below.We therefore credit Michalski,as did the Trial Examiner.3Because of the absence of any showing as to the exact duties of instructresses or thedegree of supervision,exercised by them, the Trial 'Examiner made no'finding as to therespondent's- responsibility,for'May's conduct.Since it is clear from the'record'as awhole that instructresses were regarded'by both the'respondent'and the Union assuper-visory employees,we find that May's"aiiti-union conduct is imputable to the respondent. 148DECISIONSOF NATIONALLABOR RELATIONS BOARDher about the Union, and stated that the employees should vote asthey pleased, but that they would be sorry later.During the course of its campaign to enlist members, the Uniondistributed a series of leaflets among the respondent's employees, urg-ing them to become union 'members in order to obtain seniority rights,higher wages, vacations with pay, and other benefits.During the sameperiod of time, the respondent also issued a series of announcements,at least some of which were admittedly in direct answer to the unionbulletins.Thus, the respondent mailed to each of its employees onFebruary 5 a notice regarding the President's Wage StabilizationOrder, in which it promised that an application for an increase in thebase rate for sewing operations would be presented to the NationalWar Labor Board within a few days; on February 15, a documententitled "INFORMATION FOR OUR EMPLOYEES," showing theincrease in the annual pay rolls at the Dunkirk plant from 1929 to1942 and stating that the average annual income of the employeeshad been increased 40 percent since 1939; on February 19, a noticecaptioned "HOW YOUR WEEKLY INCOME CAN BE SUBSTAN-TIALLY INCREASED," stating that the respondent was makingcertain changes in hours and styles which should increase earningsby at least 10 percent, and reminding the employees that the existingand long-established time standards and rates were protected by theWage Stabilization Order; on March 9, a notice entitled "REPAIRS,"offering to permit the employees to choose whether they should maketheir own repairs on defective articles or have deductions made fromtheir pay or from their vacation money and bonus payment to coverpart of the cost of such repairs; also on March 9, a notice regardingthe respondent's policy with respect to releasing workers to war industries; on or about March 12, an announcement of the election to beheld on March 16 under the auspices of the Board, stating that themanagement was neutral, but urging the employees to vote; and onMarch 15, the day before the election, a statement headed "APROMISE MADE IS A DEBT UNPAID," assuring the employeesthat the promise made on February 5 would be kept just as soon asgovernmental regulations would permit.Although these announce-ments, except for the notice of the election,4 contained no direct ref-erence to the Union, we are convinced and we find, as did the TrialExaminer, that they were so timed as to constitute replies to the variousstatements issued by the Union, and were designed to discount theobjectives of the Union, one by one, by showing the employees thatthe benefits promised to be sought by the Union were already being4Since an employer may properly encourage his employees to vote, provided he doesnothing to influence them as to how they should vote,we do not regard the respondent'snotice of March 12 as evidence of interference with the rights of its employees.Cf.Matter of Martin Food Products,Inc.,52 N.L. R. B. 1131. VAN RAALTE COMPANY, INC.149enjoyed by the employees, or would be granted by the respondentitself as soon as conditions permitted, or were beyond the power ofthe Union to secure.On March 15 a news item appeared in the local newspaper, basedon a statement given to a reporter by Nelson Koeppen, the respond-ent'splantmanager.This article, headed "VAN RAALTE TOCLOSE MAIN STREET OFFICES," stated that the respondent,in order to consolidate diminishing operations,- was planning toabandon one of its buildings comprising approximately 20,000 squarefeet of floor space, and to transfer its activities to another part ofits plant; that the owner of the building was that day-being givennotice of termination of the lease; and that "present conditions"had decreased employment and production to such an extent as tomake unnecessary the additional, floor space.Although the respond-ent contended that this story was issued for the purpose of quietingthe anxiety of the employees that the respondent might move itsplant, we agree with the Trial Examiner that its effect naturallywould be to confirm such fears rather than to set them at rest.On March 16, the date of the election, voting was scheduled totake place from 6: 30 to 8: 00 a. m. and from 11: 30 a. in. to 7: 00p. in.; and it was agreed between. the respondent and the Union thatemployees were not to vote during their working hours.The TrialExaminer has found, however, that between 7: 30 and 7: 45 a. m.Forelady Fraukowski permitted three employees to leave their workfor the purpose of voting, and that later in the morning ForeladyMary Geiben changed the working hours of the employees in herdepartment in violation of the agreement between the respondent andthe Union.We deem it unnecessary to resolve the conflict in testi-mony regarding Frankowski's conduct or to determine whether thechange in hours in Geiben's department constituted a violation of theagreement between the parties, since there is no evidence to indicatein either case that the action taken by the foreladies afforded anyadvantage to the opponents of the Union which was not also givento union adherents.Later on the same 'day, certain non-supervisory employees of therespondent engaged in anti-union demonstrations in the plant duringworking hours.Thus we find, as did the Trial Examiner, that RoseKruzinski and Josephine Cortese, employees in the underwear de-partment, paraded through their department and the mosquito bardepartment, one of them carrying, attached to a coat hanger with asilk cloth, a milk bottle filled with orange juice and labeled "VanRaalte," while the other carried an empty bottle, tied with a ragand labeled "C. I. 0."; and that at about the same time Julia Mekusand Teresa Lisi, employees in the mosquito bar department, alsoparaded through the two departments, wearing hats constructed of 150DECISIONS OF NATIONAL LABOR RELATIONS BOARD',,cardboard spool ends and mosquito bar netting, across the front ofwhich were signs bearing the words "Van Raalte."Other employeeswore signs reading "Van Raalte" and "C. I. O.," displayed in sucha way as to indicate disparagement of the Union.Although theseactivities were carried on, openly, and were noted, at least in part, bysome of the supervisors, no attempt was made by the respondent tostop the demonstrations.-Upon the above facts, we are convinced and we find, as did theTrial Examiner, that the respondent, at a crucial time, in the organi-zational campaign of the Union, engaged in a course of conductdesigned to discourage its employees from choosing the Union astheir representative, and that,, in so doing, it interfered with, re-strained and coerced its employees within the meaning of the Act.In so holding; we are not unmindful'of the fact that the respondent'santi-union conduct consisted in large part of a series of notices toitsemployees, and that the 'Supreme 'Court has recently deniedcertiorari in theAmerican Tube Bendingcase,5 in which the UnitedStates Circuit Court of Appeals for the Second Circuit held that' aletter and speech of an employer to his employees, of somewhat the'same tenoras the notices in the present case, were privileged underthe constitutionalguaranteeof free speech. In that case, however,the Court not only found'that the employer's speech and letter con-tained ,no intimation of reprisal against, employees whose views dif-fered from his own, brit also specifically stated that, had there beenevidence in the record'other'than the speech and letter, it would haveremanded the cause to the Board.', Moreover, the Supreme Court onthe same day also denied certiorari'iii theTrojan Powder Companycse,c in which the United States' Circuit Court of Appeals for theThird Circuit upheld the Board's'finding''of interference, based inpart on a series 'of letters from an 'employer to its employees, althoughthe language of the letters contained no explicit threat and "standingby itself, could'hardly receive anything but an'ilinocent interpreta-tion:"From these decisions, as Well as from the decision of theSupreme Court in theVirginia Electric and Power Company'case,?itappears that anti-union expressions on the part of an employerare not protected by the constitutional guarantee of free 'speech if -,N L R B v'American Tube Bending Co,134 .F(2d) 993. (C C. A. 2),setting aside44 N L R B 121;cert. denied 320 U. S 768.1Y L R B.v.TrojanPowder Co.,135 F. (2d) 437 (C. C A. 3),enforcing 41 N L. R B.1308; cei t denied 320 U S. 768A'L'7? B v. Virginia Electric f Power,Co.,'314 U S 469,'in which the Court said:"But certainly conduct, though evidenced in part by.speech,may amount in connectionwith other circumstances to coercion within the meaning of the Act. If the total activitiesof an employer restrain or coerce his employees in their,frde choice,then those employeesare entitled to the protection of the ActAnd in determining'. hether a course of conductamounts to restraint or coeicion,pressure exerted vocally by the employer may no more bedisregarded than pressure exerted in other ways."Seealso-Jacksonville Paper Co. V.N. L R. B.137 F. '°d) 148. 1' VAN RAALTE COMPANY, INC.151they are in themselves coercive, and that, in any event, they may beconsidered as part of a complex of activities in determining whetheran employer has violated the Act.In the present case, as in theTrojan Powder Companycase, citedabove, the respondent's notices to its employees constituted only onemanifestation of its opposition to the Union. Its attitude and inten-tions were shown clearly by Forelady Frankowski's interrogation ofAngeline Pakulski regarding her union activities, and by ForeladyPromenschenkel's remark to Carrie Michalski that the respondentwould move the mill if the Union came into the plant. The respond-ent's warning that it might move its plant, conveyed to the employeesfirst through Forelady Promenschenkel and repeated in a more subtlebut nonetheless unmistakable form in the, newspaper article whichappeared on the very day before the election, clearly constituted athreat of economic reprisal if the employees voted for the Union.Finally, by its failure to interfere with the anti-union demonstrationsof certain of its employees in the plant on the day of the election, therespondent in effect gave its support and approval to their disparage-ment of the Union, and to the suggestion, conveyed in pantomime, thatthe respondent could do more than the Union for the employees.Weare convinced and we find that in its totality the respondent's conduct,as outlined above was coercive of its employees, and that the noticesissued by the respondent to its employees during the Union's organ-izational campaign were an integral part of this course of conduct.We accordingly find that the respondent, by the threatening remarksof its supervisory employees, by its intimation of moving its plant ifthe Union became the representative of the employees, by the noticesissued to its employees between February 5 and March 15, 1943, andby its acquiescence in the anti-union demonstrations and activitiesconducted in the plant during working hours on the day of the elec-tion, interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.THE REMEDYHaving. found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action which we find necessary to effectuate thepolicies of the Act.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following:CoNCLusIoNs or LAW1.TextileWorkers Union of America, affiliated with theCongressof Industrial Organizations,is a labor organization,within the mean-ing of Section 2 (5) of the Act. . 152DECISIONSOF NATIONALLABOR RELATIONS BOARD2.By interferingwith,restraining,and coercing its employees inthe exerciseof the rights guaranteedin Section7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce,withinthe meaning of Section 2 (6) and(7) of theAct.ORDERUpon the basis of the above findings of fact. and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Van Raalte Company, Inc., Dunkirk, New York, and its officers,agents, successors, and assigns, shall :1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of the right to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post immediately in conspicuous places in its plant at Dunkirk,New York, and maintain for a period of at least sixty (60), consecutivedays from the, date of posting, notices to its employees stating thatthe respondent will not engage in the conduct from which it is orderedto cease and desist in paragraph 1 of this Order;(b)Mail immediately to all its employees notices stating that therespondent will not engage in the conduct from which it is ordered tocease and desist in paragraph 1 of this Order;(c)Notify the Regional Director for the Third Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.INTERMEDIATE. REPORTMr. Francis V. Cole,for the Board.Mr. Alger A. Williams,of Buffalo, N. Y., for the respondent.Mr. William DuChessi,of Buffalo, N. Y..andMr. Jack Rubenstein,of New YorkCity, for the Union.STATEMENT OF THE CASEUpon charges duly filed on March 17, 1943, by Textile Workers Union of Amer-ica, affiliated with the Congress of Industrial Organizations, herein called theUnion, the National Labor Relations Board, herein called the Board, by its Re-gional Director for the Third Region (Buffalo, New York), issued its complaint, VAN RAALTE COMPANY, INC.153dated June 30, 1943, against Van Raalte Company, Inc., Dunkirk, New York,herein called the respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (1) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint, accompanied bynotice of hearing, were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent had interfered with, restrained, and coerced its employeesin violation of Section 8 (1) of the Act by: (1) publishing newspaper advertise-ments and sending letters to its employees which tended to discourage its em-ployees from joining or participating in union activities; (2) interrogatingemployees concerning their union membership and activities; (3) threateningemployees with discharge because of their union membership and activities; (4)threatening employees with discharge if. they voted for the Union in the Boardelection conducted on March 16, 1943; (5) permitting anti-union demonstrationsand parades by employees on the respondent's time and property; and (6) urgingemployees to vote on company time at the said Board election.On or about July 19, 1943, the respondent filed an answer 1 in which it deniedthat it had engaged in the unfair labor practices alleged.Pursuant to notice, a hearing was held at Dunkirk, New York, on July 29and 30, 1943, before the undersigned Trial Examiner, duly designated by theChief Trial Examiner.The Board and the respondent were each represented bycounsel and the Union by its representative.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.At the close of the hearing, motions by counsel for the Board and for therespondent to conform the pleadings to the proof were granted.Also at theclose of the hearing, counsel for the respondent moved to dismiss the,complaint,and ruling thereon was reserved.The motion is hereby denied.All partieswaived oral argument before the undersigned.The parties were afforded anopportunity to file briefs with the undersigned.On August 5, 1943, the respond-ent filed a brief.No briefs were filed on behalf of the Union or of the Board.On August 23, 1943, the undersigned, on his own motion, issued an ordercorrecting the transcript of the proceedings.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTVan Raalte Company, Inc., a New York corporation, is engaged in the manu-facture, sale, and distribution of gloves and ladies underwear.The respondentoperates seven plants located in various parts of the United States.Only theplant located in Dunkirk, New York, is involved in this proceeding?Duringthe year 1942, the respondent used at said plant raw materials valued at approx-imately $900,000, of which approximately 20 percent was shipped to the Dunkirkplant from points outside the State of New York.During the same period oftime, sales by the respondent of its finished products manufactured at Dunkirkamounted to approximately $3,000,000, of which 90 percent was shipped to1 Counsel for the Board conceded that no question was being raised with respect to thetime within which the answer was filed.2The Dunkirk plant consists of two buildings located about two blocks apart. `154DECISIONSOF NATIONALLABOR RELATIONS BOARDStates other 'than New York.The Dunkirk plant employs approximately 1200persons.The respondent admits for the purpose of this proceeding that it-isengaged in commerce within the meaning of the Act.i `'II.THE ORGANIZATIONINVOLVEDTextileWorkers Unionof, America,`affiliatedwith the Congressof, Indus-trialOrganizations,isa labor organization,which admits to' membershipemployees of the respondent.-M. THE UNFAIR LABOR PRACTICES_A. Introduction ,The record does'not show whether any union attempted to organize the em-ployees1at the respondent's Dunkirk plant or whether any of the employees weremembers 'of a union prior `to January 1943On January 4,'1643, Hugh'"Thomp-son, Regional Director of the, Union in Buffalo, informed William DuChessi, afield representative of 'the Union, that a group'of women had communicatedwith Thompson for the purpose of organizing'a union in Dunkirk.DuChessiwent, to iDunkirk, and, after' conferring, with a small committee, prepared anddistributed a leaflet announcing a general' meeting'of the Union on January 6.At this meeting, pledge cards were distributed and signed, an organizing com-mittee formed, and 'the campaign to organize the employees' of the respondent'sDunkirk 'plan't' was initiated.`Thereafter, various' meetings of the 'employeeswere held for the purpose of enlisting them as members 'and organizing theUnion."During the weekof January` 11, DuChessi requested Nelson Koeppen, managerof the Dunl irk plant, to arrange a bargaining conference between the respond-ent and the Union.Koeppen stated that DuChessi's request would be referredto Lawrence Griffis,'vice-president in charge of production and labor relationsat the Dunkirk plant,' and that DuChessi 'would probably hear from Griffis in afew ' days.Having received no word' from the respondent by January 18,DuChessi, on behalf of the Union, on that day filed a Petition for Investigationand' Certification of Representatives 'with the Regional Office of the Board atBuffalo, New York.B. Interference, restraint and coercion1.Activities of supervisory employeesShortly after the first meeting of the Union on January 6, 1943, MarthaFrankowski, forelady. in 'the glove department, questioned Angeline Pakulski,8The foregoingfacts arebased upon'a stipulation entered intobetween counsel for theBoard and "counselfor the respondent.The figures above setforth are estimates basedupon'costs: I , ,`'''i'As a result. of the proceedings so instituted, the Board, on February,26, 1943, issued aDecision and.Direction of Election(Matter of Van Raalte Company, Inc.andTextileWorkers Union of America, C. 1.0., 47 N. L. R. B. 1110), in which it found thatall produe-tion'and, maintenance employees at the respondent's Dunkirkplant, excludingcertain statedclassifications of employees, constituted an appropriate bargainingunit.Pursuant to theDirection of Election, an election by secret ballot was conducted on March 16, 1943. Cer-tain ballots cast in the election were challenged by the partiesOn May 20, 1943, theBoard issued a Supplemental'Decision and Direution (49 N. L. R. B. 985) with respectto the ballots so challenged, and on June 11, 1943, issued a Second SupplementalDecisionand Order (Case No. R-4906, unpublished), dismlsslng'the petition for the reason that theUnion had not been selected by a majority of the employees. /VAN RAALTE COMPANY, INC.-155an employee,with respect to the latter's attendance at the meeting.EvelynZieniba, an employee in the glove department, who was present during thisconversation, testified that while she and,Pakulski were at work, Frankowski,approached them and addressed Pakulski ; that Frankowski stated that sheunderstood that Pakulski had been at the Union meeting and had spoken tip;that Pakulski admitted attending the meeting but denied that she had anythingto say ; that Frankowski continued to accuse Pakulski of speaking at the meet-ing,winch Pakulski denied; and, that, finally, Pakulski began to cry.Frankow-ski,who was called as a witness by the respondent, admitted this conversation.According to her version, some of the employees told her that 'Pakulski hadattended the union meeting; that she asked Pakulski if she had gone to theinebring; that Pakulski said that she had gone, and Frankowski then said thatitwas all right; that' she did not remember saying anything else about theUnion; and that Pakulski "felt kind of embarrassed."Frankowski explainedthat she questioned Pakulski because Frankowski "wanted to see what it wasabout.';'On cross-examination, Frankowski admitted that Pakulski was cryingat the conclusion of the conversation.Pakulski did not testify.Frankowski'sadmissions that she questioned Pakulski and that Pakulski was crying atthe end of the conversation and the fact that Frankowski did not remember,but did not deny, saying anything else about the Union convince the undersigned,and he so finds, that the conversation in question occurred in the mannerrelated by'Z:emba.'Carrie Michalski, ail employee in the underwear department, testified thatduring the course of a bingo game one evening within a week before the election,Anna Prom'enschenkel, forelady in the glove department, told Michalski that ifthe Union came into the plant the respondent would move the mill and that theywere already packing.Promenschenkel denied having made this statement, butadmitted on cross-examination that both she and Michalski attend-bingo gamesevery. night, "even Sunday."As noted below, the respondent released a story tothe local newspaper on the evening preceding the election, which stated that therespondent planned to abandon one of the buildings comprising the Dunkirk plant,to "consolidate diminishing operations" ;and Nelson Koeppen, manager of the,Dunkirk plant,testified that he released this story to the newspaper because anumber of the employees had inquired of Koeppen `,`if if were true that the Com-pany was planning to take some of their manufacturing business out of town."The undersigned is convinced and finds that Pronenschenkel made the statementso attributed to her by Michalski.`Irene Odelbralski,an employee in the glove department,tesified that on March15, the clay preceding the election, Mary May, an'instructress in the glove depart-ment, stated that some of the employees in the department were angry at herbecause she was trying to give them advice about voting ; that Odelbralski saidthat she did not blame the employees in question for being angry, whereuponMay replied,"Oh, I see that you are for the Union, too";,that May also statedthat the employees thought the, C. I. 0 was a pile of gold, but in contrast May5The fact that Promenschenkel was not Michalski's immediate supeivisor did not pro-videjustification for her statements nor relieve the respondent of responsibility for thestatements so made. CfMatter of Sunbeam Electric Manufacturing Co.andUnited Elec-trical,Radio&'Machine Workers of America, affiliated with the C.1.0., 41 N L R B.469, enforced as modified in other respectsN. L R. B. v. Sunbeani Electric ManufacturingCo , 133 F. (2d) 556, (C. C A. 7)Nor is the respondent excused by reason of tl-e fact thatMichalski testified that she did not believe Promenschenkel's statement that the plant wouldmove if the Union were successfulMatter of Maishall Field & CompanyandDejiartnientStore Employees Union,Local 291 of United Retail, Wholesale and Department Stoic Em-ployees of America,C. 10, 34 N L. It.B 1, enforcedN. L. R B v. MarshallField c(Com-pany.Febiuary 26, 1942, (C. C. A. 7). 156DECISIONS OF NATIONAL LABOR -RELATIONS BOARDreferred to the Union in it derogatory and obscene manner; and that May furtherstated that the employees should vote as they pleased, that May did not care,and that the employees would be sorry later.May was not called as a witness bythe respondent.' The undersigned finds that May made the statements as testifiedby Odelbralski._On Sunday, March 14, 1943, the Union presented a pre-election broadcast overa local radio station.Evelyn Ziemba, an employee in the glove department, spokeover the radio at that timeOn the following clay, Ziemba, as a Union repre-sentative, went to the office of the plant for the purpose of checking the namesof employees listed on the respondent's pay roll who were eligible to vote at tfieelection.Ziemba testified that when she returned to work, Martha Frankowski,her forelady, called her aside and told her that Ziemba was a very nice girl andFrankowski was-surprised that she had become "mixed up" in the Union; thatZiemba had been putting in quite a few hours of work and had not drawn lesspay than $20 when she was working, and that Griffis, vice president of therespondent, was their-"bread and butter" ; that Frankowski asked Ziemba if shecould vote in the election and when Ziemba said that she could, Frankowskistated "you still have your way out of'this",that Frankowski declared that shedid not think half of the employees were going to be there after the election;and that Frankowski advised Ziemba not to mention their conversation to anyone.Frankowski testified that when Ziemba returned fronT the glce; Frankowskicalled her aside and asked her where she had been ; that Ziemba said that shehad been checking the pay-roll list of employees eligible to vote; that Frankowskistated: "you are kind of mixed up with it", that Ziemba said that she was;and that nothing more was sfiid'about the Union. Frankowski also testified thatshe had read an article in the newspaper stating that Ziemba would' appear onthe radio program of the Union which has'beei referred, to above. - Frankowski'sadmission that she did speak to Ziemba about We latter's union activity,,theimprobability of Frankowski's testimony that she said nothing further about theUnion after indicating an initial curiosity by remarking that Ziemba was "mixedtip wi itli it," the fact, that Frankowski admitted questioning Angeline Pakulskiabout the Union shortly after its first meeting on January,6'because Frankowskiwanted to see what it' was about," as inoted above, convinces the undersigned andbe so finds,, that Frankowski did make'the'statements attributed to her by Ziemba.The e'silence is insufficient to deternune- whether Ziemba's duties Were't hose Ofa regular production employee or an instructress,at the time Frankowski's state-ments were made' Furthermore. although the respondent and the Union regardedinstructresses as supervisory' employees; no showing was made-as to'their exactduties or, the degree of supervision which, they exercised sUnder such circum-stances, it is impossible to determine whether or not instructresses exercised suchdegree of supervisory authority as to charge the respondentwith responsibilityItoreladyHope was questioned by' counsel' for the respondent with respect, to makingthe statements attributed to May by, OdelbralskiI-lopedenied that she (Hope) hadmade the statements in questionv Ziemba participated in the election and her right to vote was challenged by the re-spondent on the ground that she was considered an instiuctressInstructresseswereexcluded from the unit,and the parties considered them as supervisory employees both inthe prior representation proceeding and in the present case.The Board made no determi-nation «ith respect to Ziemba's eligibility to vote since her ballot would`not have affectedthe result of the election(49 N. L R B 985, and Second Supplemental Decision andOrder in timeMatter of Van Raalte Company, IncandTextile 1Vorlers'Union of America,CIO,Case No R-40(10, June 11, 1943,'unpublished),3The employment status of instructresses Ras not determined by the Board in the priorrepresentation proceedingIn that case, instructresses were excluded from the unit foundto be appropriate upon request of the Union, and without objection by the respondent. VAN RAALTE COMPANY,INC.157for their activities and statements.The undersigned, therefore, does not relyupon the findings with respect to the statements made by Frankowski to Ziembaand by May to Odelbialski, alone or together with other conduct of the respond-ent, as evidence that the Act was thereby violated.The statements so made,however, may and have been considered as evidence of the respondent's anti-union animus and give content and meaning to other activities engaged in by therespondent which have been alleged as unfair labor piactices.°2The leaflet campaign of the respondentDuring the course of its campaign to enlist members, the Union distributeda series of leaflets among the employees, urging them to become union membersfor the purpose of receiving seniority rights, higher wages, vacations with pay,and other benefits.The leaflets issued by the Union were primarily concernedwith these matters.During this same period of time, the respondent mailedannouncements to its employees and posted various notices in its plant, colicern-ing the same subjects dealt with by the Union inits leaflets.On February 5, the respondent mailed the following notice to each of itsemployees :VAN RAALTECOMPANY, INCTo our employees:Attached is a bulletin issued by the National War Labor Board in regardto President Roosevelt's'WageStabilization OrderOurGovernmentconsidered this order an absolute necessity in order toprevent n uinous' inflation which would make our money almost worthless ;and it is an attempt tocontrolthecost of livingfor the duration of the war.There is-.nothing fixed'as regards theproceduresof the War Labor Board.TheGovernmentas well as allreasonable employersknow that wages cannotremain stationary if living costs continue to rise.Under the Order, increases are, permitted without, War Labor' Board ap-proval which come within-the following classifications:a. Individual promotions on reclassifications.b. Individual merit increases within established rateranges.c:Operation of an established plan of wage increases based upon lengthof service.d. Increased productivity under piece-work or incentive plans.eOperation of an apprentice or trainee system.employee in the glove department, relating to certain anti-union statements alleged to havebeen made to her by her forelady, Frances Hope.Nawodzinski's testimony in these re-spectswas denied by Hope. In view of Nawodzinski'sadmissionson cross-examinationthat she had concealed her union activities 'from Hope and had not engaged in such' activi-ties in the plant, thus refuting the inference that Hope had knowledge of her union mem-beiship or acti,ities at the time some of these statements were made, and that Nawodzin-ski, had felt aggiie%ed and had refused to coopeiate with Hope after she had been trans-ferred to defense work by Hope in December 1942, prior to the inception of union activi-ties, the undersigned credits I-lope's denials and finds that she did not make the statementsattributed to her by Nawodzinski.Other testimony by Nawodzinski, and employees MarieMessina, and Helen Butryn with respect to alleged anti-union statements and activitiesoil the part of'Hope has also been considered by the undersigned but is regardedas insuffi-cient evidence, either alone or together with other acts of the respondent, upon which to,predicate a finding of interfeience, restraint and coercion. 1i58DECISIONS'OF NATIONALLABOR RELATIONS BOARDf.'Such other reasons' as may be prescribed in future regulationsTheCompanyhas been in constant, contact with the WageHour Office,anobtained, rulings for various wage rates which have permitted its-tomake some increases in hourly rates which come within the exceptions'listed aboveAny increase that is inade,, however, in the base rates'forsewing 'operationsmust be 'approved by the War Labor'Board.This requires that the'Company 'fil'e an application 'with the-Wa;r LaborBoard.This application calls for a great deal of information and statisticsThe infor-mation is being compiled, and an application will be presented within a fewdays to the WLB for an iucrease'in the base rateWhat the exact amountof the increase may be has not 'yet beenfdetermined and cannot be until 'allthe! information has been compiled.We'trust this letter will inform our'employees-as to why, your requests forincreased' rates cannot be acted upon until we have either obtained a rulingfrom the Wage-Hour office qr approval from the WLB. At the same time,we want to assure our people 'that we are doing everything within, the lawto' see that they are properly compensated for their efforts..Mr. Koeppen will be glad to give you any additional information we haveavailable in regard,to this matter.' (Emphasis in original.),FEE. 5, 1943..VAN RAALTE COMPANY, ING'0On February 15;1 the respondent mailed to each of its employees a documententitled "INFORMATION FOR OUR EMPLOYEES " This document stated thatthe employees had received vacations with pay tor a number of years and wouldcontinue to receive them;, that vacations with pay were a permanent, policy of therespondent, and were protected by the Wage Stabilization Order which. prohibitedtheir discontinuance.The notice, further stated that'the respondent -wouldfollow seniority should lay-offs be necessary, and that the, seniority rule mightalso be applied to other matters affecting working conditions at-such time as itwould be desirable and practical to do so.On February 16, the respondent mailed to-each of its employees a documententitled "INFORMATION FOR VAN RAALTE EMPLOYEES." This, documentset forth the total annual pay,, rolls of the Dunkirk plant for each year fromsum exceeding $1,500,000',in 1942.The notice then stated that the average'annual income of the, employees had increased 40 percent since 1939, by reasonof higher rates, overtime, bonuses, and vacation pay, and that other efforts werebeing continuously made, by the respondent to-improve manufacturing schedulesas a means of further improving the earnings of the,employees.The notice thencontinued with a statement of the history of the respondent's progress throughthe years of the depression,, and ended in the following manner:While there are predictions of great competition with foreign imports after.believe that our management in cooperation with our employees'will find a way to meet those problems when they come.10Attached to this notice was a balance-sheet in graphic form, showing income of therespondent and disbursements for wages, salaries, taxes, and other items for the year 1942.Also attached thereto was a copy of a release issued by the National War Labor Board,explaining in question and answer form the adjustment of wages and salaries by thatBoard.11This was 2 days after the hearing had been held in the representation proceeding.Matter of Van Raalte Company, Inc.andTextileWoi 1 ers Union of America, C. 1.0., 47N. L. R. B. 1110.', VAN RAALTE COMPANY, INC.159There are optimistic predictions of the war's end in 1943 and not laterthan '44.Van Raalte is essentially a peace-time business, and we look forwardto the opportunity of maintaining.a high record of employment in Dunkirkand increasing it.There never has been a time, however, when cooperationbetween employees and management has been so vital.The future progressof both our employees and our company dependsona continuance of the finerelations we both have enjoyed in the past.(Emphasis supplied.)VAN RAALTE COMPANY.FEBRUARY 16, 1943.On February 19, the respondentmailed toeach of its employees a notice cap-tioned "HOW - YOUR WEEKLY INCOME CAN BE SUBSTANTIALLY IN-CREASED."This notice stated that the respondent was at once adopting a 48-hourweek in accordancewith thePresident's Executive Order of February 9, and wasalso initiating a policy of fewer styles,and that these two changes shouldincrease earnings by at least 10 percent.The notice contained the furtherstatement that :We wish to remind our employees that the Wage Stabilization Orderprotectsexistingandlong-establishedtime standards and rates.No reduc-tions can' be made in such rates without War Labor Board approval regard-less of how earnings may increase due to improved working conditionsand methods.12(Emphasis in original)On March 9, the respondent mailed to each of its employees a notice entitled"REPAIRS":8 This notice stated that deductions for repairs had been called"fines" by those who were not familiar with the reasons for the deductions;"that the employees could choose between making their own repairs on defectivearticleswithout pay deductions,or could have repairs done by regular repairgirls, in which latter event deductions could be made weekly or from vacationmoney and bonus payments every 6 months;that the employees should checkthe methodtheypreferred and hand the notice to their instructor,foreman, orforelady;and that the respondent would adopt the method receiving the majorityvote.--On or about March 12,the respondent mailed the following notice to each ofits employees :NOTICEYou are eligible to vote at the election to be held at Holy Trinity Hallon Tuesday the 16th day of March under the supervision and direction ofthe National Labor Relations Board, to determine whether or not a majorityof our employees desire the C. I. O. to act as the collective bargaining agent(for all of the employees) ?The Management is neutral in this matter and does not, by this notice orotherwise, desire or intend to influence your voteone way orthe other.BUT WE DO URGE YOU TO VOTE.In order that the result of this election will representthe true wishes ofthe real majority of our employees12The Union in its leaflets statedthat therespondent had reduced certtin wage rates.12On the same day,the respondent also mailed to its employees an announcement of Itspolicywith respect toreleasingworkers to war industries.14 In severalof itsleaflets, the Union stated that elimination of the"floe system" in theplant was one of its objectives. 160,DECISIONSOF NATIONAL 'LABOR RELATIONS BOARDBE SURE TO VOTE'AT THIS ELECTION AND MAKE DEMOCRACYWORKPollsare openFrom--------------------------- 6:30 A. M., to 8 A. M.From---------------------------- 11:30 A.M. to 7 P:, M.Call yourclock numberto the 'observers checking the eligible lists.Youwill get a ballot,and'yourvotewill be secret.'Therewill-be at thepolls two observersappointedby the Company andtwo appointed by the Unionin additionto N. L.R. B. agent.(Emphasis inoriginal.)VAN RAALTE'CO., INC.;On biarch'15; the day before the election,the respondent mailed to each of- its`employees-the following statement :VAN,RAALTEMARCH,15, 1943.To Our Employees:A PROMISEMADE IS A DEBT UNPAID !On February- 5th wemadeaPROMISE.Thispromise willbe keptJust as soonasGOVERNMENTALREGULA-'TIONSpermit.While you are waiting for thisPROMISEto be kept-you will-get'More moneyin the pay envelope because of-1.Fewer and-simpler stylesto work on2.Fewer colors3.More working hours withovertime payWorking, timeDuring,recent weeks,thei average,hours—work_ed, for the entire,mill hasbeen, 40jhours,or, less.,While some have worked over 40 hours, many have worked less.An, increase in. average.working hours;from,:40 to 44 = 15% increase.40 to46 = 221/2%increase._40 to 48 = 30% increase.VAN R&ALTE CO., INC.(Signed)L.W. GRIF'FIs.[Italics in original.]Ong the same day, the respondent inserted 'a full-page advertisement in thelocal newspaper,, identical in ,content to the notice which it had mailed to itsemployees on February 16 . ' On the page, opposite this advertisement, the fol-STREETOFFICES,Will Transfer Activities to Plant No. 2, Acquired from Alco.To consolidate. diminishing operations the Van Raalte company plansto abandon 'tile building, at, 416 Main, street comprising approximately 20,000-square feet of floor space.,David S: Wright, owner of the building' was today given notice of, thetermination of the lease.-The Van Raalte company has occupied this building for the past eightyears during which time their employment in Dunkirk reached its highest VAN RAALTE COMPANY, INC.161,peak since the mill originally, opened in, 1906.These eight years were aperiod, when.employment in. other industries was at a,low, level.Present conditions have decreased employment and production in theVan Raalte plant to an extent that there is no need for the additional floorspace, it,was explained today.The. activities at present carried on ;in, the, Wright, building will, be trans-Vice-president Griffis testified that, with the exceptionof a singleWar-'Bondadvertisement, the respondent had not in recent years placed an advertisementin, a newspaper similar to that which appeared on March 15:15Nelson Koeppen, manager of the Dunkirk plant, testified that he called areporter of the local newspaper and gave him the statement which appeared asa news item on March 15,because.the respondent had been planning to movefromtone of its buildings since January 1942, that a number of the, employeescame to. him and wanted to know if it were true that the respondent wasplanning'tomove' some of its business out df town ; and, that Koeppen thoughtit'advisableto informthe employees and other people in town that the'respond-ent was not planning to take any of its activities out of the city.Koeppenadmitted that the respondent did not at any, time post a notice in the plantquieting the alleged rumors.On March 17, the respondent posted a notice in the plant,announcing thetentative result of the election as 537 votes against and x,535 votes for theUnion, with 14 challenged ballots.This notice stated that the final results ofthe election had not yet been determined.163.Events in the respondent's plant on the day of the electionOn, March 16,,19,43, the election which the Board had directed was conductedon premises removed from the property of the respondent. The respondentand the Union, had agreed that the employees should not be permitted tovote .during their working hours.As a result of this agreement, the electionwas, scheduled between the hours of 6: 30 and 8: 30 a in. and 11: 30 a. inand 7 p. in,William DuChessi, the Union's field representative, testified that on the morningof the election, he was, stationed in front, of the door of one of the buildings ofthe respondent's plant 17 and that at about 7: 30 or 7: 45 18 he saw three employeesfrom Forelady Frankowski's department leave the plant.DuChessi furthertestified that he questioned these employees and was told, by them that theyhad been working for a half hour and were going out to vote ; that DuChessi,seeing, Frankowsk! standing in the doorway of the plant, protested the fact15 Griffis, further,.testified that the respondent"occasionally"mailed communicationsdirectly to its employees and stated that the respondent had mailed to its employees oncea month a booklet, 'not published by the respondent,which dealt with, employment condi-tions'and mattersl of; general information.He admitted,however, thatthe number ofnotices,and announcements,issued'by the respondent during the period of the Union canf-paign, was,considerably greater than usual.-The record shows that during a period of lessthan 6 weeks, from February 5 to March 15, 1943, the day before the election conductedby the Board,the respondent either mailed to its employees or posted'in its plant eightannouncements or notices-of various kinds, exclusive of 'the advertisement and of the nel\sitem which appeared id the local newspaper on March 15.i ,The Union,ultimately lost, the,election by a count of 538 to 542.17 See footnote 2,supra.19The working hours of the first shift in the department here involved began-at 7 a in.578129-44-vol. 55-12 162DECISIONSOF NATIONALLABOR RELATIONS BOARDthat she had been ordering employees to leave their work for the purpose of,voting ; that Frankowski admitted she had done so and stated that she wouldcontinue to do so ; and that, at DuChessi's request, the Board agent conductingthe election went into the plant and upon his return stated that he hadspoken to Frankowski and had received the same reply as that given by hertoDuChessi.DuChessi's testimony in this respect was in substance corrob-orated by Estelle Nawodzinski, at that time an employee in the glove depart-ment who acted as a Union observer at the election.According to Nawodzinski,one of the three employees in question told Nawodzinski that they had beensent out to vote.Evelyn Ziemba, an employee in Frankowski's department,testified that at about 7: 30 or 7:45 on the morning of the election, ForeladyFrankowski asked the employees in the department if they had voted; thatquite a few stated that they had not and were told by Frankowski that theycould go out and do so ; and that some of them did then leave the department ;that shortly thereafter the agent of the Board came into the department andspoke to Frankowski; and that duping the afternoon, Frankowski stopped twoemployees who left their work for the purpose of going out to vote. Frankowskidenied that she had ordered any of the employees to vote, and denied that any em-ployees left her department to vote on the morning of the election with herpermission.Frankowski testified that a man whom she had never seen beforecame to her during the morning of the election and told her that she could notsend the employees out to vote and that Frankowski told him thatshe was notdoing so.She further testified that the first time she ever saw DuChessi wason the day of the hearing. In view of Frankowski's antagonism toward theUnion and her manifest interest in securing information with respect to theorganizational efforts of the employees as shown by her statements to AngelinePakulski shortly after the first meeting of the Union on January 6 and EvelynZiemba on March 15, as related above, the undersigned does not credit herdenial and finds that she did permit employees in her department to leave theirwork for the purpose of voting on the morning of the election.Shortly after 11 a. in., a group of about 15 employees from the steamingdepartment, also known as the glove box department, appeared at the polls tovote.The lunch hour in the glove box department did not normally beginuntil 11: 30 in the morning.Mary Geiben, forelady in the glove box depart-ment, testified that several employees in the department requesteda longerlunch hour so that they could vote; that Geiben therefore announced to theemployees in the department that the lunch hour that day would begin at 11o'clock instead of 11: 30; and that the department worked an extra half houron the following Friday to make up for the time so lust. Geiben further testifiedthat on previous occasions when some of the employees were about to enter theArmy or a group of employees wished to attend a wedding, Geiben had rear-ranged their working hours as an accommodation to them. She admitted, how-ever, that on such occasions a rearrangement of working hours had been madeonly for those employees who requested permission to leave, while on the day ofthe election, the hours were changed for. the entire department. She furthertestified that the change in hours on theday ofthe electionwas made at therequest of 4 or 5 employees out of the 70 to 75 then working in the department,and that the employees who made the request were acting for themselves and notas a committee representing all the employees in the department.As notedabove, the hours scheduled for the election were from 6: 30 to 8: 30 o'clock in themorning and from 11: 30 In the morning to 7 o'clockin the evening.Geibendid not attempt to explain why the extended lunch hour on the day of the VAN, RAALTE COMPANY, INC.163election did, not begin at 11: 30, the time the-.employees normally- went tolunch and, the time the polls would again have, been open to permit the employees'to vote.., From the, foregoing facts, and upon the basis of the entire record,the undersigned;is convinced and finds that Geiben changed the working hoursof the employees in the, glove box department on the day of the election inemployees, would not -be, permitted to vote, on their working time.In addition to, the foregoing events, other incidents occurred -in ,the respondent'splant on the -day of:the election. ',I..'-At about 2: 30 or 3 o'clock on, the afternoon of the election; Rose Kruzinskiand, Josephine Cortese, employees in the underwear 'department, paraded upand back through the department, one of them carrying a milk bottle filledwith orange juice, to which was attached a' stencilled, sign bearing the words"Van-' Raalte,", and the other carrying an empty milk bottle with a -sign 'onwhich; the letters "C.iI: iO."'had-been pencilled.One-bottle was tied-with'asilk -cloth to a coat hanger, and the other was tied, with' a' rag.After walkingup and down. the- length of the underwear department,1 , Kruzinski -and Cortesethrough which they paraded in a like manner for 15 or 20, minutes.At aboutthe: same time—Julia Mekus and Teresa Lisi, employees. in the mosquito,bardepartment, paraded through their department, attired in hats constructed. of-cardboard spool ends and mosquito bar netting, across the front of, whichwere signs bearing the words "VanRaalte.i20.Thereupon ,'they left their'department and walked through the underwear department, where they remainedabout 5 minutes.They then returned to the mosquito bar department andwore these hats for about 15 minutes while working at their machines.-Agnes Stewart, forelady of the underwear department, testified that she saw-Mekus and Lisi walk through her department but did 'not-notice whether anysigns, were attached to the hats which they wore; and that -she did' not,. seeKruzinski and Cortese carrying the milk bottles, described above, -through, herdepartment. Jessie Siragusa, forelady of the mosquito bar department, admittedthat she saw the above incidents involving Kruzinski, Cortese, Mekus and Lisi,,as they occurred in her department, but testified that she also, did not see whetherany signs were attached to the hats worn by Mekus and Lisi. Both Stewart andployees involved or to,stop them from carrying on such activities during working19The underweardepartment is approximately150 to 200feetlong and employsbetween400 and500 personswhen fullystaffed, but on the day of the election was operating witha force of between 100and 150, employees.,20CarrieMichalski,an employee in the underwear department,testifiedthat one of thehats in question bore theletters "C. I. 0.", while theother carried the words "Van Raalte."However,Mary Bycynski,an employee in the mosquito bar department,who was presentduring Michalski's testimony and who immediately followed'Michalskito the witness stand,testifiedon direct examination and reiterated on cross-examination that each of the hats inquestion bore a sign containingthe words "Van Raalte."Agnes;Stewart and JessieSiragusa,foreladles of the underwear and the mosquito bar departments, respectively,who appeared as witnessesfor therespondent,testifiedthat theydid not see the letteringwhichappeared on the hats worn by Mekus and Lisi. Under-these circumstances,in viewof the factthat Michalski testified as to several incidents involving the various use byemployees on the date of the election of C. I.0. and Van Raalte signs, and therefore maywellhave been confused in identifying the signswith particularityin this instance, andin view ofthe positivetestimonyof Bycynski,who impressed the undersigned as a crediblewitness, it is found that-the hats worn by Mekus and Lisi, as related above, in each in-stance bore a sign containingthe words "Van Raalte." 164DECISIONS OF, NATIONAL LABOR RELATIONS BOARD 'hours2'In fact, Siragusa testified that normally she would not order an employeeto return to his department if he came into Siragusa's department on other thanbusiness matters.However, Forelady Hope testified,and the undersigned finds,that none of the employees are supposed'to go into a department other than theone in which they. work.In addition to the incidents related above,Carrie Michalski,an employee inthe underwear department,testified without contradiction that on the day of theelection,two of the employees in that department each wore a,sign bearing hewords "Van Raalte" across her breast and a sign bearing the letters "C. I. 0."across her buttocks.The words"Van Raalte"were in stencilled letters on card-board,while the letters"C. I. O " were printed in pencil on yellow paper. Therecord also shows that various employeesiduring working hours on the day pre-ceding as well as on the day of the election wore signs 12 or 15 inches longand 3 or 4 inches wide, on which the words"Van Raalte"had been stencilled.The respondent sought to show that a number of the C I. O. signs which hadbeen, printed by the Union appeared in the plant.Thus, Superintendents Durhamand-Eden, and Foreladies Hope, Frankowski,and Geiben,all of whom appearedas witnesses for the respondent,testified that they saw. C.I.O. signs, varyingfrom one to eight in number in the plant for various periods of from 4 weeksbefore to a week or two after the election.On the other band, Foreladies Stewartand Siragusa,who also appeared as witnesses for the respondent, testified thatthey did not see any C. I O. signs either before or after the election. Theirtestimony in this respect was substantially corroborated by employees Butrynand Michalski,who appeared on behalf of the Board.Butryn testified that shesaw one C. I. O. sign the day after the election;Michalski testified that on theday of the election she saw one C. I O. sign, in addition to those used in con-junction with the "Van Raalte" signs,as described above.Michalski furthertestified,and her testimony in this respect was not contradicted,that she saw25 to 30 Van Raalte signs worn by various employees in her department 22 on theday of the election.DuChessi testified without contradiction that the only signswhich were used by Union representatives or Union members were not receivedat -the headquarters of the Union until about 4: 30 Saturday afternoon, March13, and were not distributed until Sunday evening,March 14.The record showsand the undersigned finds that a few C. I. O. signs did appear in the plant ; thatthe number of such signs was small in comparison to' the number of Van Raaltesigns ; and that the C. I. O. signs, unlike the Van Raalte signs, were not worn byany of the employees.ConclusionsThe foregoing recital of events shows that the, respondent, 'at' a crucial, time inthe, organizational campaign of the Union,engaged in a course of conduct de-,21The respondent sought to show, that thei employees do not have regular rest periods andhave had gatherings and, patties in the plant during working, hours on various holidayssuch as; April Fool's Day,St Patrick's Day and Hallowe'en, thus raising the inference thatthe,employees are permitted'a large measure of freedom in the plantParties and generalgatherings involving all .the employees, are not comparable, to instances of' activitiesengaged in by isolated employees,during iworking hours.Furthermore,the issue involvedhere is not limited to the mere,question whether or not the respondent permitted a viola-tion of plant discipline,but whether or not'its inaction under these circumstances consti-tuted tacit acquiescence of obviously anti-union, conduct of the employees involved at thecrucial time that all the employees were being given an opportunity to express their choiceof representation without hindrance or influence,thereby indicating to the employees as aixhole that the respondent considered representation by the Union to be contrary to itsinterests and those of its employees.$2As noted above,from 100 to 150 employees worked in this department on the day ofthe election. VAN RAALTE COMPANY, INC.165signed to discourage its employees from choosing the Union as their representa-tive.The respondent's activities began upon the inception of the Union cam-paign and continued with increasing frequency up to the day of the election con-ducted by the Board.The interrogation of Angeline Pakulski by Forelady Frankowski early in Jan-uary 1943, and the threatened removal of the plant if the Union succeeded inorganizing the employees, voiced by Forelady Promenschenkel to Carrie Michalskia few days before the election, were clear indications of the respondent's hostilityto the Union.23In addition to the anti-union conduct of its supervisory employees, as above setforth, the respondent, adopted the strategy of mailing announcements to its em-ployees and posting notices. so timed as to constitute direct or anticipated repliesto the various statements issued by the Union,` and so designed as to eliminatethe demands of the Union, one by one. The number of these notices and an-nouncements and the frequency of their, issuance was -neither usual nor, cus-tomary in the conduct of the respondent's business.25Following the Union's ac-tion on January IS Of filing its petition under Section 9 (c) of ,the. Act, -therespondent, on- February 5, mailed to each of its employees an announcement thatitwas about to apply to the National War Labor Board for a generalwage,in-crease for the employees.The announcement emphasized the fact that thisaction was being taken solely by the respondent, and ,inlplied.,that'.only the re-spondent 'and not''the Union could seek to secure an increase in wages'. Therespondent itself recognized that -this announcement car ied such an implica-tionThus ,Lawrence Griffis, respondent's vice president, testified that the,re-spondent withheld filing the application with the.'National War Labor. Board untilMay 5, because it was advised, sometime -after February 5,.that in view of theUnion's demands it might subject itself.to charges of v,iolating,the Act if it filed-the application' before the election,The notice of February. 5, was followed, by an announcement mailed to all, thethat seniority in - the event of, lay-offs, as,well as- other' matters, would- be, followed-This announcement was admittedly,made,'in reply to the Union's statement that' it' would seek .vacations `with' ,pay 28., and- seniority,, privileges for theemployees"The innouncementreould,have,hadrno other purpose'than to informthe-employees that they -already possessed or would-,be granted- these benefits21The 'statements made by Forelady'Frankowski to Evelyn Ziemba and by InstructressMary May to ,Irene.Odelbralski are further evidence of the anti-union animus-of the re-spondent,notwithstanding the.fact that they, are not found,alone or together with otheracts of the respondent, 'to violate the Act. "Motive,"the Supreme Court has said, "isa persuasive interpreter of equivocal conduct" and the rspondent us 'not' 'entitled'to com-plain because its activities are "viewed in the light of manifest interest and purpose "TexascdNew Orleans Railroad Conipany,et at v. Brotherhood of Railway d SteamshipClefks,et al ,281 U S 54824On cross-examination by counsel for the Board, Lawrence Griffis, vice-president of therespondent,testified as follows .-Q And is it true that you timed the particular statements and announcements youmadeto be in reply to certain contentions, claims and statements made by the union?A Yes, someof, our bulletins were in direct answer, you might'sayFor, instance,'the vacation pay., It was mentioned in many union bulletins, and naturally we said,something about it,and we reminded our employees they had vacation pay. In fact,we were telling them they were going to have it as they ahs ays had it25See footnote 15,supra-cAlthough the employees were receiving vacations with pay,the Union was apparentlycontending that what it called"fines" and what the respondent termed "repair charges:' fordefective articles should not be deducted fnon, the vacation pay earned by the employees.27 See footnote 24,sepi a. 166DECISIONS OF NATIONAL' LABOR RELATIONS BOARDwhich the Union had promised to secure for them and that, therefore, they would-have nothing to gain by becoming Union members.\,The announcement of February 16 stated that the wages of the employees hadincreased 40 percent since 1939 through the respondent's efforts, and by stressingthe fact that "our management in cooperation with our employees will find away to meet those problems [of the post war period] when they come," that therehad never been a time "when cooperation between employees and 'managementhas been so vital," and that "future progress of both our employees and our com-pany' depends on a continuance of the flue relations we both have enjoyed in thepast," clearly indicated to the employees that they had benefited in the pastand would continue to do so in the future without union representation.Three days later, on February 19, the respondent mailed to each of its em-ployees an announcement. that a change in operations providing for the immedi-ate adoption of the 48-hour week. and reduction in the number of styles wouldincrease earnings by 10 to 15 percent, and reminded the employees that no re-duction in wage rates could be made without approval of the National WarLabor Board.'Here, as in the notices,of February 5''and February 16, the em-ployees were in effect being told that the respondent .was doing everything pos-sible to secure wage increases and that'the Union could have nothing more tooffer..,The notice of-March 9 with respect to repairs was in reply to the contention ofthe Union that the policy followed by,the respondent constituteda. "fine" sys-tem.,The informal poll suggested by the respondent for,the purpose of adoptingthe'system most desirable to the employees provided a method of eliminatinganother of the Union's demands.,,''The notice of March 12, urging the employees to vote, in view of the carefullyexecuted plan of the respondent to inform its employees prior to the election ,that.they had nothing to gain byjoiningthe UnionRDwas a clearinvitation to vote`against the Union °0The notice of February 16 contained a statement that"futureprogressof both' our. employees and our company depends upon a con-tinuance of the flue relations we both have enjoyed in the past." - The respond-ent's attempt to urge the employees to vote thus clearly showed that it consideredIt desirable to retain'a continuance of the relations that had previouslyexisted-relations which did not take into.account thepresenceof -a labororganization.On March 15, the day preceding the election, the respondent mailed to-each ofits employees a statement that the respondent intended to keepits promise -ofFebruary-5 to file an application for generalwage increaseswith the NationalWar 'Labor Board and' that an -increase in working time from 40 to 48 hoursper week would result in increased' earnings of from 15 to 30 percent. This noticeconstituted the final effort, of the respondent to eliminate the issue of wage in-creases as an incentive to voting for the Union.28The reminder was prompted by issuance,of a union circular alleging that the re-spondent had reduced certain wage rates" Griffis, vice-president of the respondent,admitted on cross-examination by counsel forthe Board that the "big question",at issue during the Union's pre-election campaign waswages.It i-s significant that'4 of the 8 announcements mailed by the respondent'to each ofthe employees from February 5 to March,15, 1943, the day before the election,dealt directlywith the question of wage's.Each of these announcements served to inform the employeeseither thatthe respondent was presently providing a method for increasingtheirearningsor was taking action directed toward that end, thus indicating that the "big,question" wasbeing solved by the respondent alone and that the Union to that extent was unnecessary.3°Cf.Matterof Stonewall Cotton MillsandTextileWorkers FederalLocalUnion 21723,affiliated with American Federation of Labor,36 N L R. B 240, modified in other respectsStonewall Cotton Mills v N. L. R. B.,129 F. (2d),629 and 129 F.(2d) 633, cert.denied 317U. S 667I VAN RAALTE COMPANY, INC.167On the evening of the same day, the respondent placed a full-page advertise-ment in the local newspaper, consisting of _a reproduction of its notice mailedto the employees on February 16. On' the opposite page of the newspaper ap-peared the story, issued by.-General Manager 'Koeppen, that the respondentplanned to abandon.one of the two buildings constituting its Dunkirk plant to"consolidate diminishing operations," and because of "decreased employment andproduction."The story itself 'refutes Koeppen's explanation that it was issuedfor the purpose of quieting the anxiety of employees that the respondent mightmove its plant, or part of it. The effect of the story, would be to confirm suchfears rather than set them at rest-an effect intended by the respondent as shownby the statement of Forelady Promenschenkel to Carrie Michalski a few days'Wore: the election that the plant would move if the Union were successful.Timed, as it was, to appear on the very eve of the election and after the respondentthrough repeated notices to its employees had eliminated one by one the demandsof the 'Union, thus effectively. showing that the Union could offer nothing to theemployees, this story, conveyed the' warning voiced by Promenschenkel that con-hould the Union win thetinued tenure of employment would be,jeopardized should'election and an end be put to the "fine relations" which had existed between therespondent and its employees.31Since the'respondent had in effect become acontestant of the Union it was quite clear what choice it wished,the employees tomake at the polls., .- ..^,,..-Nor, did the respondent's acts of interference cease on the day, preceding theelection:. On the day of the,election, in violation,of the agreement of the partiesthat employees would not, be permitted to, vote during their working hours andthat the election would'be held, only during, specified hours; Forelady Frankowskipermitted several employees to leave .the plant during working hours for thepurpose of, voting, and, Forelady Geiben advanced the lunch hour of the em-ployees in her department'a half hour,for the same purpose. Later on the sameday, Foreladies Stewart and Siragusa made no attempt to stop employees. in.their respective departments who engaged in anti-union demonstrations duringworking hours.The respondent seeks-to justify the issuance of these notices and announce-ments on the ground,that they constituted'a,legitimate exercise of its right offree speech. "These statements were not issued,' nor can they properly be con-sidered, as isolated instances of'an employer's expression of opinion.They are to be viewed in the light of the manifest antipathy of the respondentto the Union, as shown by the, statements of Foreladies Frankowski,and Promen-They are alsoto be considered together with the release of employees from Frankowski's de-partment during working hours and the change in hours of work for the em-ployees in,Forelady Geiben's department on the day of the election.And finally,these statements must be regarded in then' contextual relation to other circum-stances, which shows that they were so timed as to coincide with the statementsissued by the Union, that their issuance was limited to the crucial period of the.Union's pre-election campaign, and that their number and the frequency of theirappearance was anunusualoccurrence, explicable only on the basis of theUnion's presence.From the foregoing facts, and upon the basis of the entirerecord, the undersigned is convinced and finds that the notices and announcementsin question constituted an integral and inseparable part of a complete, consistentu The respondent introduced in evidence copies of nine newspaper articles dealing withvarious activities relating to its plant, which appeared in the local newspapers from April20, 1935 to May 20, 1939. No showing was made that any similar newspaper articlesappeared afterMay 20, 1939. 168DECISIONS' OF NATIONAL LABOR RELATIONS BOARDand continuously pursued course of conduct designed to defeat the Unions:Theundersigned further finds that the anti-union demonstrations which occurredamong the employees during working hours in, the plant on the day of, theelection were inspired by the respondent's conduct and were encouraged by itsacquiescence, and that the respondent is therefore responsible for such activities 83The fact that part of the respondent's conduct was, expressed through themedium of words does not relieve it of responsibility for 'the coercive effect ofsuch words, reasonably to be inferred when considered together with otheractivities inwhich it engaged.The constitutional guarantee of free speechconfers no privilege upon an employer's asserted expressions of opinion whichamount to "pressure exerted vocally" where the employer's "whole course of,conduct," as here, constitutes interference, restraint, and coercion within themeaning of the Act.'Nor is an inference of coercion under such circumstancesprecluded merely 'because the employer's statements manifest themselves informs of subtle expression.As the Supreme Court of the United States hasnoted: '5 "Slight suggestions of the employer's choice between unions may havetelling effect among men who know the, consequences of incurring that employer'sstrong displeasure." s9The' respondent further seeks to justify issuance of the notices and announce-'ments in question on the ground that they constituted'truthful'statements.Vice-president Griffis testified that the statements contained is the publications issuedby the-respondent were true but the respondent did not otherwise seek to estab-lish that fact.Even if the statements of the respondent' in -question were truth-ful, however; that` fact in-itself would not justify their issuance in this case ifthe, stater ents had 'the effect of interfering 'with, restraining, or coercing itsemployees.Obviously, the truth alone is no justification 'for the publication ofstatements which,' irrespective 'of their'truth or falsity,' constitute unfair' labor'practices ' 'The statements of the respondent'here;94 irrespective of their'' truth,-31This course of conduct clearly negatives any claim 'of neutrality'made by reason of thefact that the respondent posted a notice in its plant on January 19, 1943, to the effect thatthe employees were free to join; or not to join a union,and that they did not have-to belongto a union in order to work for the respondent33SeeMatter of Aintree Corporation ;and Irifernationel'LadWies' Garm'e'nt Workers' Union,37 -N. L. R ' IB 1174, en-forced NL. R. B., v. Aintree Corporation,132'F.' (2d)' 469,,cert: denied, 318 U. S. 774.34N.,L. R B v Virginia Electric, and Power Company,314,U.,S 46935 International Association of Machinists v. N. L. R. B.,311 U. S. 723"'Tlie'prihciple so'enunciated'applies with equal if not greater force to a situation in-volving'the' presence of but' one 'union' and the "slight' suggestions-of the'employer indi-cate a choice of no union at all, ,..I'_.37The right and privilege of an employer to defend his, character, if attacked by,a Union,isnot here involved.SeeMatter of Pulaski'Veneer CorporationandUnited Brotherhoodof'Carpenters & Joiners of Anierioa,*Local Union x$1862,10 N L R B. 136.' Nor were'therespondent's statements in the present case aimed to correct misstatements which it gen-eially charged had been made by the UnionSeeMatter,of National Mineral CompanyandChiome Furniture, Handlers and Miscellaneous Crafts UnionNo. 658,affiliatedwith Up-holstei ers' International Union of North America, affiliated ivith the American' Federation ofLabor,39 N IL R. B. '344, modified in otfer'respects -and enfhi'ced' N.L 'R 'B' v. NationalMineral Company,'134 F'(2d)Matter of EssexRubber Co . IncandUnited RubberWorkers of America, Local No. 212, affiliated with the,Congiess of Industrial Organizations,50 N. L. R B 283, nor does it involve a findingbased upon a single statement issued to employees by an employer during the course ofbai gaining negotiations with a union which had been certified and whose majority hadalready been establishedSeeMatter of Ralston Purina CompanyandInternational Long-shoremen's Association, Local 1642, A. F. L.,51 N. L R. B. 769. In this case, unlike the twocases last cited, the question involved concerns statements and activities of supervisoryemployees, together with numerous written publications, constituting an entire course ofconduct in which the respondent engaged during the crucial period of a pre-election cam- VAN RAALTE,COMPANY, INC.169were issued for the purpose and were reasonably calculated to have the effectof discouraging membership in the Union by eliminatingits demands,one byone, and by attempting to show that the employeesalready possessedor -wouldbe granted certain benefits demanded by the Union, and therefore that a choiceof the,Union would be to no advantage.33The respondent, by its activities, interjected itself in the Union's campaignas a contestant,of the Union, and thereby forced upon the employees the necessityof choosing between it and the Union.As the Board has statedin a similarsituation :No such-choice is presented to employees participating in an election con-ducted pursuant to the provisions of the Act, the only question involved in-such an election is whether the participating employees want to designatea representative for the purposes of collective bargaining with their em-ployer and, if they do, which if any competing representatives shall bedesignated.An election is not a contest between a labor organization and theemployer of the employees being polled, and participation by' an employerin a pre-election campaign as if he were a contestant is an interference withthe employees' right to bargain collectively through representatives "of ltheirown choosing."If an employer believes that his employees could secure better leadership andguidance than that which the Union enlisting their support affords, he mustnevertheless permit his employees to arrive' at a decision unhampered by anysuggestions or influence from himThe Act presumes that employeesare no lessintelligent than employers and that employees are entitled to determine forthemselves the wisdom or lack of wisdom of union membership in any particularinstance.,They are entitled to exercise the democratic principleof a free choicebased upon the trial and error of their own experience, and free of the influenceof the employer.90From the foregoing facts, and based upon the entire record, the undersignedis convinced and finds that by the, statements made by Forelady. Frankowski tonotices, discussed above, which the respondent mailed to its employees on Feb-paign when the, Union was most vulnerable and when the respondent's indication of anunfavorable attitude would prove most effective in destroying the Union's chances ofsecuring the adherence of a majority of the employeesFinally,this case does not involvethe situation of a single letter, without more, sent by an employer to his employees priorto, anelectionSeeN L R B v Amciiean Tube BendingCo, 134 F. (2d) 993. All ofthe respondent's activities in this case are to be considered in their context'133Vice-president Griffis testified that the Union's leaflets influenced him in issuing therespondent's statements,that if the statements issued by the respondent were "helpful incoming to a decision in the Union campaign orvote,itwas all right with us," that he was"not too much concerned" about the influence the respondent's statements may have had inthe election, and that although it was possible that truthful statements might affect theresults of the election, the respondent was "satisfied .to tell the truth,, let the chips fallwhere they may "30Matter,of Sunbeam Electric ManufacturingCo. andUnited Electrical,Radio d MachineWorkers of America,affiliated with the C. 7.0, 41 N.L. R. B. 469,modified in other respects and enforcedN. L R B v Sunbeam Electric ManicfacturingCo , 133 F. (2d) 856.4° See N. L.R. B. V. Burry Biscuit Corp.,123 F. (2d) 540, where the court stated :No matter how much [the employer] may desue to aid his employees by hisown, suggestions, it is the purpose and intent of the law that when employees embark upona course of action necessary to the selection of a bargaining agent, they act freely andwholly without influence from the employer . .Congress has made it the employer's dutyin such cases to observe the utmost of neutrality and impartiality and to accord to theemployees an unhampered,uninfluenced right to determine their own labor affiliations." 170DECISIONS OF NATIONAL ,LABOR RELATIONS BOARDruary 5, 15, 16,and 19, and March,9,'12, and 15, 1943; by the newspaper advertise-ment and'newspaper article of March 15, 1943 by acquiescing in the anti-uniondemonstrations and activities, c9nducted'in the plant,during working hours onthe clay of the election;by, permitting some of the employees to leave the plantduring working hours and by changing the working hours in one of the depart-ments for the purpose of'permitting the employees to vote on the day of theelection, the respondent interfered with, restrained,and coerced its employees inthe' exercise of the 'rights guaranteed in Section 7 of the Act, in violation 'ofSection 8 (1) of the Act.,-IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE,The activities of the respondent set forth in' Section III,-above, occurring inconnection with the operations of the respondent described in Section I, above,have a close,intimate,and. substantial, relation to trade, traffic,and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.P_V.THE REMEDYSince it has been found that the respondenthas engaged in unfair labor prac-tices,it will be recommended that it ceaseand desisttherefrom and take 'certainaffirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire.record inthe_case, the undersigned iriakesthe following:''ICONCLUSIONS OF LAWJ. 'Textile Workers Union of America,affiliated with the Congress of Industrial'Organizations,is a labor organization,within the meaning of Section 2 (5) ofthe Act.-2.-By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,the respondent has engaged' inand is engaging in unfair labor practices,within the'meaning of Section 8 (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce,within the meanilig of Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon the basis'of the foregoing 'ndings of fact and conclusions of law, theundersigned recommends that the respondent,Van Raalte Company, Inc., Dun-kirk, New York,and its officers,agents, successors,and assigns,shall:.1. 'Cease anddesist from in any manner interfering with, restraining, or'coerc-ing its employees in the exercise of the right to self-organization,to bargaincollectively through representatives of their own choosing; and ,to engage in con-certed activities for the purpose of collective bargaining or other mutual aid.and protection, as guaranteed in' Section 7 of the ;National Labor Relations Act.2.Take thefollowing affirmative action which the undersigned finds'willeffectuate the policies of the Act.(a)Post,immediately in conspicuous places in its plant at Dunkirk,New York,and maintain for a period of at least sixty (60)' consecutive days from the dateof posting,notice stating:(1) that the respondent will not engage in the conductfrom which it is recommended that it cease and desist in paragraph 1 of theserecommendations;and (2)that the respondent's employees are free to becomeor remain members of Textile Workers Union of America, C. I. 0.; VAN RAALTE COMPANY, INC.171(b)Mail immediately notices to all its employees, stating that the respondentwill not engage in the conduct from which it is ordered to cease and desist inparagraph 1 of these recommendations, and that the respondent's employees are,free to become or remain members of Textile Workers Union of America, C. I. O."(c)Notify the Regional Director for the Third Region in writing within ten(10) days from the date of the receipt of this intermediate Report what stepsthe respondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notify said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33, of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942,-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copiesof a brief in support thereof.As fur-ther provided in said Section 33, should any partydesire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to theBoard.DAvm KABASIC8,Trial Examiner.Dated September 16,194-3.a N. L. R. B. v. Sunbeam Electric Manufacturing Co.,133 F. (2d) 856;Matterof Solt-ville Ice and Cold Storage Company et at.,51 N. L. R. B. 596.